289 F.2d 606
Sydney G. DYER, M. D., and Zanna Dyer, Plaintiffs-Appellants,v.UNITED STATES of America, Defendant-Appellee.
No. 14376.
United States Court of Appeals Sixth Circuit.
April 28, 1961.

Michael Avedisian, Paducah, Ky., for appellants.
William A. Friedlander, Dept. of Justice, Washington, D. C. (Charles K. Rice, Asst. Atty. Gen., Lee A. Jackson, Melva M. Graney, Attys., Dept. of Justice, Washington, D. C., on the brief), for appellee.
Before MILLER, Chief Judge, and MARTIN and McALLISTER, Circuit Judges.

ORDER.

1
On this appeal, the taxpayer (a doctor), sought to bring his operating loss on a hospital, or clinic, which he operated in connection with his medical practice, within the carry-forward-to-later-years loss allowance. The Commissioner allowed a deduction for the loss from the hospital's operation only for the current year in which the loss occurred and was sustained by the United States District Judge in this ruling.


2
We think that, for the reasons well stated by Judge Shelbourne in his memorandum opinion, findings of fact and conclusions of law, the judgment of the United States District Court should be affirmed.


3
It is so ordered.